UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number_ 811-06481 Franklin Municipal Securities Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) _ Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: 5/31 Date of reporting period: 11/30/13 Item 1. Reports to Stockholders. Contents Shareholder Letter 1 Semiannual Report Financial Highlights and Statements of Investments 23 Municipal Bond Market Overview 4 Financial Statements 43 Franklin California High Yield Municipal Fund 6 Notes to Financial Statements 47 Franklin Tennessee Municipal Bond Fund 15 Shareholder Information 58 Semiannual Report Municipal Bond Market Overview During the six-month period ended November 30, 2013, the municipal bond market suffered a sharp sell-off, leading municipal bonds to be among the worst fixed income performers. The Barclays Municipal Bond Index, which tracks investment-grade municipal securities, had a -2.45% total return for the six-month period including a 5.06% drop from June through August. 1 In comparison, the Barclays U.S. Treasury Index had a -0.85% six-month return. 1 In May, Federal Reserve Board (Fed) Chairman Ben Bernanke spoke to Congress and said that the Fed could begin tapering its bond buying in the coming months. As a result of his comments, interest rates rose rapidly and the municipal bond and Treasury markets dramatically lost value. Fears of declining bond prices were heightened when minutes from the Feds July meeting included more discussion of tapering. Municipal bond mutual funds experienced persistent, large outflows that accelerated during August. Selling in the Treasury and municipal bond markets caused yields on longer term bonds to rise faster than yields on shorter maturity bonds in both markets, but the yield difference was more pronounced for municipal bonds. Because bond yields move in the opposite direction from prices, the yield changes led to two significant developments during the six months  municipal bonds underperformed Treasury bonds, and longer term municipal bonds fared worse than shorter term municipal bonds. Longer term municipal bonds experienced double the loss of the Barclays Municipal Bond Index. In September, the Fed decided not to begin tapering and said it would maintain the current level of bond purchases and wait for more evidence of sustained economic growth. As a result, the municipal bond market posted a positive return for the second half of the reporting period. The changes in municipal bond yields were noteworthy when weighed against the volume of newly issued municipal bonds. Despite a contraction to the overall size of the municipal bond market, investors drove yields upward, especially for bonds with longer maturities. 1. Source: © 2013 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future results. 4 | Semiannual Report Declining municipal bond prices during the period under review were not solely attributable to a general increase in interest rates. Several headline stories shook investor confidence in the municipal bond asset class. The City of Detroit, Michigan, filed for bankruptcy, the largest municipal bankruptcy filing in U.S. history. In March, independent credit rating agencies Standard & Poors and Fitch Ratings lowered Puerto Rico general obligation (GO) debt to one step above non-investment grade (junk status). Furthermore, in mid-November, Fitch put Puerto Rico GO debt on rating watch for a junk status downgrade. The City of Chicago suffered a three-notch downgrade by Moodys Investors Service, another independent credit rating agency. In addition to specific credit rating stories, reports from rating agencies and research organizations cited underfunded pension liabilities among several states and large municipalities that could affect their fiscal stability. Bonds issued by municipalities involved in such stories have often experienced price erosion in secondary trading, but the extent of price erosion and the contagion to related issues have been unpredictable. Fallout from such headlines during the past six months was no exception. Bonds issued by Detroit or closely related issuers sold off sharply, but Michigan bonds included in the Barclays Municipal Bond Index performed in line with the index. Unlike Detroit, Illinois and Puerto Rico issues sold off more broadly and underperformed the index. For the Funds, exposure to Puerto Rico debt was a source of drag on performance during the reporting period. As of November 30, 2013, municipal bond yields exceeded those of comparable maturity Treasury bonds and many other high-quality bonds. Their tax-exempt nature and historically low default rate enhanced municipal bonds relative value. At period-end, we maintained our positive view of the municipal bond market. We believe municipal bonds continue to be an attractive asset class among fixed income securities, and we intend to follow our solid discipline of investing to help maximize income while seeking value in the municipal bond market. The foregoing information reflects our analysis, opinions and portfolio holdings as of November 30, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Semiannual Report | 5 Franklin California High Yield Municipal Fund Your Funds Goals and Main Investments: Franklin California High Yield Municipal Fund seeks to provide a high level of income exempt from federal and California personal income taxes by investing at least 80% of its net assets in municipal securities in any rating category, including higher yielding, lower rated securities, that pay interest free from such taxes. 1 Its secondary goal is capital appreciation to the extent possible and consistent with its principal goal. Credit Quality Breakdown* Franklin California High Yield Municipal Fund 11/30/13 % of Total Ratings Long-Term Investments** AAA % AA % A % BBB % Below Investment Grade % Not Rated % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. *Standard & Poors (S&P) is used as the primary independent rating agency source. Moodys is secondary, and Fitch, if available, is used for securities not rated by Moodys or S&P. The ratings are an indication of an issuers creditworthiness, with long-term ratings typically ranging from AAA (highest) to Below Investment Grade (lowest; includes ratings BB to D). This methodology differs from that used in Fund marketing materials. **Does not include short-term investments and other net assets. This semiannual report for Franklin California High Yield Municipal Fund covers the period ended November 30, 2013. Performance Overview The Funds Class A share price, as measured by net asset value, decreased from $10.59 on May 31, 2013, to $9.84 on November 30, 2013. The Funds Class A shares paid dividends totaling 23.10 cents per share for the reporting period. 2 1. The Fund may invest up to 100% of its assets in bonds whose interest payments are subject to federal alternative minimum tax. All or a significant portion of the income on these obligations may be subject to such tax. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 26. 6 | Semiannual Report Dividend Distributions* Franklin California High Yield Municipal Fund 6/1/1311/30/13 Dividend per Share (cents) Month Class A Class C Advisor Class June July August September October November Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. The Performance Summary beginning on page 10 shows that at the end of this reporting period the Funds Class A shares distribution rate was 4.79% based on an annualization of Novembers 4.10 cent per share monthly dividend and the maximum offering price of $10.28 on November 30, 2013. An investor in the 2013 maximum combined effective federal and California personal income tax bracket of 50.83% (including 3.8% Medicare tax) would need to earn a distribution rate of 9.74% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class C and Advisor shares performance, please see the Performance Summary. State Update Californias economy continued to expand during the six months ended November 30, 2013, supported by increases in wages, home sales, building permits, and residential and commercial construction activity. The unemployment rate inched lower from 8.6% in May to 8.5% at period-end. 3 Although the states unemployment rate has generally declined since early 2012 amid solid job growth, it remained higher than the 7.0% national average. 3 In its annual fiscal outlook report released in November, Californias Legislative Analysts Office, a non-partisan agency, revised its economic forecast upward, based primarily on the states housing recovery and improving job markets. The states credit quality stabilized beginning with the fiscal year 2012 budget and began to improve, according to independent credit rating agency Standard 3. Source: Bureau of Labor Statistics. Semiannual Report | 7 Portfolio Breakdown Franklin California High Yield Municipal Fund 11/30/13 % of Total Long-Term Investments* Tax-Supported %** General Obligation % Hospital & Health Care % Transportation % Utilities % Other Revenue % Higher Education % Subject to Government Appropriations % Refunded % Housing % *Does not include short-term investments and other net assets. **The Fund may invest more than 25% in municipal securities that finance similar types of projects. A change that affects one project may affect all similar projects, thereby increasing market risk. & Poors (S&P). California ended fiscal year 2013 on June 30 with a lower-than-projected general fund cash deficit, which helped the state strengthen its liquidity and reduce borrowing needs for fiscal year 2014. With estimated recurring revenues sufficient to fund the states constitutional and statutory funding obligations, the enacted fiscal year 2014 budget was structurally balanced. In S&Ps view, the budget was relatively cautious by projecting a slight decline in general fund revenue compared to fiscal year 2013. The governor and legislatures agreement on a general fund spending level that was among the past 30 years lowest, as a percentage of state personal income, resulted in a projected operating surplus for fiscal year 2014. As of November, year-to-date revenues were higher than estimated, with robust personal income tax collections more than offsetting lower corporate tax revenues and sales and use tax receipts. Californias net tax-supported debt was moderately high at $2,565 per capita and 5.8% of personal income, compared with the $1,074 and 2.8% national medians. 4 However, in S&Ps assessment, the states ability to fund its debt obligations remained strong from budgetary and cash flow perspectives. In assigning Californias general obligation bonds an A rating with a stable outlook, S&P cited the states economic depth and diversity, capacity to attract venture capital, prominent higher education institutions, businesses in innovative sectors, conservatively structured debt and commitment to aligning recurring revenues and expenses while paying down budgetary liabilities. 5 These strengths were somewhat offset by what S&P viewed as a volatile revenue base, a potential for structural budget balance erosion when voter-approved tax increases expire in 2018 and a large retirement benefit liability. S&P attributed the stable outlook to the states stronger budgetary and cash positions on current and projected bases, as well as a strong likelihood of regular timely budget enactment following a constitutional amendment requiring only a simple majority legislative budget approval. In S&Ps view, the states continued application of any substantially strong revenue collections for debt retirement was important to the possibility for a higher rating. Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders while balancing risk and return within the Funds range of allowable investments. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the 4. Source: Moodys Investors Service, 2013 State Debt Medians Report, 5/29/13. 5. This does not indicate S&Ps rating of the Fund. 8 | Semiannual Report market. We do not use leverage or derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. We generally seek to stay close to fully invested to help maximize income distribution. Managers Discussion Puerto Ricos municipal bond market is widely traded because of its dual tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced downgrades from S&P, Moodys Investors Service and Fitch Ratings that contributed to the underperformance of Puerto Rico bonds held in the Fund. The Puerto Rico bond market experienced a marked decline in prices worsened by negative publicity about the islands fiscal situation. Consistent with our strategy, we sought to remain close to fully invested in bonds that maintain an average weighted maturity of 15 to 30 years with good call features. Based on the combination of our value-oriented philosophy of investing primarily for income and a positively sloping municipal yield curve, in which interest rates for longer term bonds are higher than those for shorter term bonds, we favored the use of longer term bonds. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. Thank you for your continued participation in Franklin California High Yield Municipal Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of November 30, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Semiannual Report | 9 Performance Summary as of 11/30/13 Franklin California High Yield Municipal Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FCAMX) Change 11/30/13 5/31/13 Net Asset Value (NAV) -$ $ $ Distributions (6/1/1311/30/13) Dividend Income $ Class C (Symbol: FCAHX) Change 11/30/13 5/31/13 Net Asset Value (NAV) -$ $ $ Distributions (6/1/1311/30/13) Dividend Income $ Advisor Class (Symbol: FVCAX) Change 11/30/13 5/31/13 Net Asset Value (NAV) -$ $ $ Distributions (6/1/1311/30/13) Dividend Income $ 10 | Semiannual Report Performance Summary (continued) Performance Cumulative total return excludes sales charges. Average annual total returns include maximum sales charges. Class A: 4.25% maximum initial sales charge; Class C: 1% contingent deferred sales charge in first year only; Advisor Class: no sales charges. Class A 6-Month 1-Year 5-Year 10-Year Cumulative Total Return 1 -4.88 % -4.89 % + 57.65 % + 62.92 % Average Annual Total Return 2 -8.93 % -8.93 % + 8.58 % + 4.54 % Avg. Ann. Total Return (12/31/13) 3 -7.79 % + 10.03 % + 4.41 % Distribution Rate 4 4.79 % Taxable Equivalent Distribution Rate 5 9.74 % 30-Day Standardized Yield 6 4.72 % Taxable Equivalent Yield 5 9.60 % Total Annual Operating Expenses 7 0.61 % Class C 6-Month 1-Year 5-Year 10-Year Cumulative Total Return 1 -5.12 % -5.39 % + 53.37 % + 54.18 % Average Annual Total Return 2 -6.05 % -6.30 % + 8.93 % + 4.42 % Avg. Ann. Total Return (12/31/13) 3 -5.23 % + 10.39 % + 4.29 % Distribution Rate 4 4.45 % Taxable Equivalent Distribution Rate 5 9.05 % 30-Day Standardized Yield 6 4.38 % Taxable Equivalent Yield 5 8.91 % Total Annual Operating Expenses 7 1.16 % Advisor Class 8 6-Month 1-Year 5-Year 10-Year Cumulative Total Return 1 -4.92 % -4.79 % + 58.53 % + 64.14 % Average Annual Total Return 2 -4.92 % -4.79 % + 9.65 % + 5.08 % Avg. Ann. Total Return (12/31/13) 3 -3.70 % + 11.10 % + 4.95 % Distribution Rate 4 5.09 % Taxable Equivalent Distribution Rate 5 10.35 % 30-Day Standardized Yield 6 5.05 % Taxable Equivalent Yield 5 10.27 % Total Annual Operating Expenses 7 0.51 % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, go to franklintempleton.com or call (800) 342-5236 . Semiannual Report | 11 Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. Investments in lower rated bonds include higher risk of default and loss of principal. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. To the extent the Fund has investments in other states or U.S. territories, such as Puerto Rico, adverse economic and regulatory changes in such states or territories may cause the Funds share price to decline. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs November dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 11/30/13. 5. Taxable equivalent distribution rate and yield assume the published rates as of 6/24/13 for the maximum combined effective federal and California state personal income tax bracket of 50.83%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the 30 days ended 11/30/13 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 11/15/06, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 11/15/06, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 11/15/06, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 11/15/06 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +34.63% and +4.31%. 12 | Semiannual Report Your Funds Expenses Franklin California High Yield Municipal Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 13 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 6/1/13 Value 11/30/13 Period* 6/1/1311/30/13 Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Class C Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Advisor Class Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.63%; C: 1.18%; and Advisor: 0.53%), multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. 14 | Semiannual Report Franklin Tennessee Municipal Bond Fund Your Funds Goal and Main Investments: Franklin Tennessee Municipal Bond Fund seeks to maximize income exempt from federal and Tennessee personal income taxes, consistent with prudent investing and the preservation of capital, by investing at least 80% of its net assets in investment grade municipal securities that pay interest free from such taxes. 1 Credit Quality Breakdown* Franklin Tennessee Municipal Bond Fund 11/30/13 % of Total Ratings Long-Term Investments** AAA % AA % A % BBB % Below Investment Grade % Not Rated % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. *Standard & Poors (S&P) is used as the primary independent rating agency source. Moodys is secondary, and Fitch, if available, is used for securities not rated by Moodys or S&P. The ratings are an indication of an issuers creditworthiness, with long-term ratings typically ranging from AAA (highest) to Below Investment Grade (lowest; includes ratings BB to D). This methodology differs from that used in Fund marketing materials. **Does not include short-term investments and other net assets. This semiannual report for Franklin Tennessee Municipal Bond Fund covers the period ended November 30, 2013. Performance Overview The Funds Class A share price, as measured by net asset value, decreased from $11.88 on May 31, 2013, to $11.07 on November 30, 2013. The Funds Class A shares paid dividends totaling 20.25 cents per share for the reporting period. 2 1. The Fund may invest up to 100% of its assets in bonds whose interest payments are subject to federal alternative minimum tax. All or a significant portion of the income on these obligations may be subject to such tax. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 40. Semiannual Report | 15 Dividend Distributions* Franklin Tennessee Municipal Bond Fund Class A 6/1/1311/30/13 Dividend per Month Share (cents) June July August September October November Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you pur- chased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. The Performance Summary beginning on page 19 shows that at the end of this reporting period the Funds Class A shares distribution rate was 3.63%. An investor in the 2013 maximum combined effective federal and Tennessee personal income tax bracket of 47.02% (including 3.8% Medicare tax) would need to earn a distribution rate of 6.85% from a taxable investment to match the Funds Class A tax-free distribution rate. State Update Tennessees economy continued to recover during the six months under review, albeit unevenly, with employment growth in Memphis and Chattanooga lagging that in Nashville and Knoxville. Although the manufacturing sector, one of the states largest employment sectors, hurt the states economy during the recession, it continued to lead the states recovery as it benefited from auto manufacturing growth. Other large employment sectors also contributed to economic growth, including trade, transportation and utilities; education and health services; and leisure and hospitality. However, the government sector continued to pose a challenge to the states economic recovery as government spending and employment declined, especially at the federal level. Against this backdrop, the states housing market continued to build momentum as home prices rose and construction permit issuance increased. Tennessees unemployment rate was 8.1% at period-end, which was higher than the 7.0% national average. 3 The state ended fiscal year 2013 on June 30 with stronger-than-projected revenue performance and was able to make a deposit to the reserve for TennCare, its Medicaid program. Tennessees fiscal year 2014 enacted budget was balanced, with sales tax receipts providing more than half of the projected revenue and franchise and excise taxes adding a significant portion. The budget continued to reduce inheritance tax revenues and projected additional revenues from use taxes imposed on sales by out-of-state retailers with distribution facilities in the state. Education continued to account for the largest budget item, followed by health and human services. Because the state, which has a federally run health care exchange, opted out of Medicaid expansion, the budget assumed increased costs to TennCare resulting from potential enrollment increases of those who are eligible but not yet enrolled. The budget reduced spending by eliminating filled positions. With year-to-date revenue collections as of November coming in less than the the budgeted estimate, the state affirmed its commitment to keep expenditures in line with revenue collections. Historically, Tennessee has been a low-debt state, with debt levels at 0.9% of personal income and $343 per capita, compared with the national medians of 3. Source: Bureau of Labor Statistics. 16 | Semiannual Report 2.8% and $1,074. 4 Independent credit rating agency Standard & Poors (S&P) affirmed its AA+ rating on the states general obligation bonds and lowered the outlook from positive to stable. 5 The rating reflected S&Ps opinion of the states cyclical economy and above-average unemployment rate, adequate reserves that are projected to grow, strong financial management and performance, long-term record of fully funding the annual required contribution to its retirement system, low debt burden and limited future debt issuance plans. In revising the outlook, S&P cited the states continued areas of economic weakness, elevated unemployment and signs of softer revenue. S&P noted that although government employment reductions caused a drag on the states economy and unemployment, most areas of the economy were improving. Portfolio Breakdown Franklin Tennessee Municipal Bond Fund 11/30/13 % of Total Long-Term Investments* Utilities %** Hospital & Health Care % Refunded % Higher Education % General Obligation % Transportation % Tax-Supported % Housing % Other Revenue % *Does not include short-term investments and other net assets. **The Fund may invest more than 25% in municipal securities that finance similar types of projects such as utilities. A change that affects one project may affect all similar projects, thereby increasing market risk. Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders while balancing risk and return within the Funds range of allowable investments. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the market. We do not use leverage or derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. We generally seek to stay close to fully invested to help maximize income distribution. Managers Discussion Puerto Ricos municipal bond market is widely traded because of its dual tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced downgrades from S&P, Moodys Investors Service and Fitch Ratings that contributed to the underperformance of Puerto Rico bonds held in the Fund. The Puerto Rico bond market experienced a marked decline in prices worsened by negative publicity about the islands fiscal situation. Consistent with our strategy, we sought to remain close to fully invested in bonds that maintain an average weighted maturity of 15 to 30 years. Based on the combination of our value-oriented philosophy of investing primarily for income and a positively sloping municipal yield curve, in which interest rates for longer term bonds are higher than those for shorter term bonds, we favored the use of longer term bonds. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. 4. Source: Moodys Investors Service, 2013 State Debt Medians Report, 5/29/13. 5. This does not indicate S&Ps rating of the Fund. Semiannual Report | 17 Thank you for your continued participation in Franklin Tennessee Municipal Bond Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of November 30, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 18 | Semiannual Report Performance Summary as of 11/30/13 Franklin Tennessee Municipal Bond Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FRTIX) Change 11/30/13 5/31/13 Net Asset Value (NAV) -$ $ $ Distributions (6/1/1311/30/13) Dividend Income $ Performance 1 Cumulative total return excludes the sales charge. Average annual total returns include the maximum sales charge. Class A: 4.25% maximum initial sales charge. Class A 6-Month 1-Year 5-Year 10-Year Cumulative Total Return 2 -5.11 % -6.38 % + % + % Average Annual Total Return 3 -9.17 % -10.34 % + % + % Avg. Ann. Total Return (12/31/13) 4 -9.42 % + % + % Distribution Rate 5 % Taxable Equivalent Distribution Rate 6 % 30-Day Standardized Yield 7 2.86% (with waiver) 2.83% (without waiver) Taxable Equivalent Yield 6 5.40% (with waiver) 5.34% (without waiver) Total Annual Operating Expenses 8 0.70% (with waiver) 0.70% (without waiver) Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, go to franklintempleton.com or call (800) 342-5236 . Semiannual Report | 19 Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. To the extent the Fund has investments in other states or U.S. territories, such as Puerto Rico, adverse economic and regulatory changes in such states or territories may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers invest- ment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. 1. The Fund has an expense reduction contractually guaranteed through at least 9/30/14. Fund investment results reflect the expense reduction, to the extent applicable; without this reduction, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 5. Distribution rate is based on an annualization of the 3.50 cent per share November dividend and the maximum offering price of $11.56 per share on 11/30/13. 6. Taxable equivalent distribution rate and yield assume the published rates as of 6/24/13 for the maximum combined effective federal and Tennessee state personal income tax rate of 47.02%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. 7. The 30-day standardized yield for the 30 days ended 11/30/13 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 8. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 20 | Semiannual Report Your Funds Expenses Franklin Tennessee Municipal Bond Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 21 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 6/1/13 Value 11/30/13 Period* 6/1/1311/30/13 Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are calculated using the most recent six-month annualized expense ratio, net of expense waivers, of 0.70%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. 22 | Semiannual Report Franklin Municipal Securities Trust Financial Highlights Franklin California High Yield Municipal Fund Six Months Ended November 30, 2013 Year Ended May 31, Class A (unaudited) Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ Income from investment operations a : Net investment income b Net realized and unrealized gains (losses) Total from investment operations ) ) Less distributions from net investment income ) Redemption fees c       d Net asset value, end of period $ Total return e )% )% Ratios to average net assets f Expenses % Net investment income % Supplemental data Net assets, end of period (000s) $ Portfolio turnover rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 23 Franklin Municipal Securities Trust Financial Highlights (continued) Franklin California High Yield Municipal Fund Six Months Ended November 30, 2013 Year Ended May 31, Class C (unaudited) Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 10.65 $ 10.46 $ 9.13 $ 9.45 $ 8.46 $ 9.75 Income from investment operations a : Net investment income b 0.22 0.40 0.44 0.46 0.47 0.46 Net realized and unrealized gains (losses) (0.77 ) 0.17 1.33 (0.33 ) 0.98 (1.30 ) Total from investment operations (0.55 ) 0.57 1.77 0.13 1.45 (0.84 ) Less distributions from net investment income (0.20 ) (0.38 ) (0.44 ) (0.45 ) (0.46 ) (0.45 ) Redemption fees c — d Net asset value, end of period $ 9.90 $ 10.65 $ 10.46 $ 9.13 $ 9.45 $ 8.46 Total return e (5.12 )% 5.48 % 19.86 % 1.46 % 17.51 % (8.47 )% Ratios to average net assets f Expenses 1.18 % 1.16 % 1.17 % 1.17 % 1.18 % 1.17 % Net investment income 4.42 % 3.76 % 4.50 % 4.92 % 5.15 % 5.37 % Supplemental data Net assets, end of period (000’s) $ 259,173 $ 322,824 $ 293,895 $ 229,667 $ 255,392 $ 212,118 Portfolio turnover rate 12.99 % 5.47 % 6.67 % 17.86 % 13.84 % 9.85 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. 24 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Municipal Securities Trust Financial Highlights (continued) Franklin California High Yield Municipal Fund Six Months Ended November 30, 2013 Year Ended May 31, Advisor Class (unaudited) Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 10.61 $ 10.41 $ 9.09 $ 9.42 $ 8.42 $ 9.71 Income from investment operations a : Net investment income b 0.25 0.47 0.50 0.52 0.52 0.51 Net realized and unrealized gains (losses) (0.77 ) 0.18 1.33 (0.34 ) 1.00 (1.29 ) Total from investment operations (0.52 ) 0.65 1.83 0.18 1.52 (0.78 ) Less distributions from net investment income (0.24 ) (0.45 ) (0.51 ) (0.51 ) (0.52 ) (0.51 ) Redemption fees c — d Net asset value, end of period $ 9.85 $ 10.61 $ 10.41 $ 9.09 $ 9.42 $ 8.42 Total return e (4.92 )% 6.30 % 20.60 % 2.03 % 18.47 % (7.93 )% Ratios to average net assets f Expenses 0.53 % 0.51 % 0.52 % 0.52 % 0.53 % 0.53 % Net investment income 5.07 % 4.41 % 5.15 % 5.57 % 5.80 % 6.01 % Supplemental data Net assets, end of period (000’s) $ 252,773 $ 303,904 $ 241,123 $ 137,191 $ 101,332 $ 68,598 Portfolio turnover rate 12.99 % 5.47 % 6.67 % 17.86 % 13.84 % 9.85 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 25 Franklin Municipal Securities Trust Statement of Investments, November 30, 2013 (unaudited) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds 97.3% California 90.9% ABAG Finance Authority for Nonprofit Corps. Revenue, Elder Care Alliance, California Mortgage Insured, 5.60%, 8/15/34 $ $ Episcopal Senior Communities, Refunding, 6.125%, 7/01/41 Jackson Laboratory, Refunding, 5.00%, 7/01/37 Windemere Ranch Infrastructure Financing Program, Sub Series B, 5.00%, 9/02/27 Windemere Ranch Infrastructure Financing Program, Sub Series B, 5.00%, 9/02/34 Aliso Viejo CFD No. 2005-01 Special Tax, Glenwood at Aliso Viejo, 5.875%, 9/01/27 American Canyon Financing Authority Infrastructure Revenue Special Assessment, American Canyon Road East, 5.00%, 9/02/30 5.10%, 9/02/35 Artesia RDA Tax Allocation, Artesia Redevelopment Project Area, 5.50%, 6/01/42 Artesia Redevelopment Project Area, 5.70%, 6/01/42 Housing Set-Aside, Artesia Redevelopment Project Area, 7.70%, 6/01/46 Azusa Special Tax, CFD No. 2005-1, Improvement Area No. 1, 5.00%, 9/01/27 9/01/37 Baldwin Park USD, GO, Capital Appreciation, Election of 2006, AGMC Insured, zero cpn., 8/01/31 Bay Area Toll Authority Toll Bridge Revenue, San Francisco Bay Area, Subordinate, Series S-4, 5.25%, 4/01/53 Beaumont Financing Authority Local Agency Revenue, Improvement Area No. 17B, Series A, 6.125%, 9/01/31 Improvement Area No. 17B, Series A, 6.375%, 9/01/42 Series B, 5.35%, 9/01/28 Series B, 5.40%, 9/01/35 Series C, 5.45%, 9/01/27 Series C, 5.50%, 9/01/29 Series C, 5.50%, 9/01/35 Series C, 5.50%, 9/01/35 Beaumont USD, GO, Election of 2008, Series C, AGMC Insured, 6.00%, 8/01/41 Brentwood Infrastructure Financing Authority Infrastructure Revenue, CIFP, Series 1, 5.00%, 9/02/25 5.125%, 9/02/30 Buena Park Community RDA Tax Allocation, Consolidated Redevelopment Project, 6.25%, 9/01/35 California City RDA Tax Allocation Revenue, Refunding, Series A-1, 7.75%, 9/01/34 California County Tobacco Securitization Agency Tobacco Settlement Revenue, Asset-Backed, Los Angeles County Securitization Corp., 5.70%, 6/01/46 California Educational Facilities Authority Revenue, College and University Financing Program, 5.00%, 2/01/30 College and University Financing Program, Pre-Refunded, 5.00%, 2/01/26 College and University Financing Program, Pre-Refunded, 5.00%, 2/01/30 College and University Financing Program, Refunding, 5.00%, 2/01/26 Occidental College, Refunding, Series A, 5.00%, 10/01/43 University of San Francisco, 6.125%, 10/01/36 26 | Semiannual Report Franklin Municipal Securities Trust Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) California Health Facilities Financing Authority Revenue, California-Nevada Methodist, California Mortgage Insured, 5.00%, 7/01/36 $ 7,805,000 $ 7,711,028 Providence Health and Services, Refunding, Series C, 6.50%, 10/01/33 4,000,000 4,499,920 California Municipal Finance Authority COP, Community Hospitals of Central California Obligated Group, 5.25%, 2/01/24 5,000,000 5,147,400 5.375%, 2/01/29 7,000,000 7,013,510 5.50%, 2/01/39 10,600,000 10,276,382 5.25%, 2/01/46 15,965,000 14,712,226 California State GO, Various Purpose, 6.00%, 11/01/39 13,000,000 14,862,250 FGIC Insured, 6.00%, 8/01/19 30,000 30,259 a California State Municipal Finance Authority Mobile Home Park Revenue, Windsor Mobile Country Club, Refunding, Series A, 5.625%, 11/15/33 1,000,000 987,580 6.00%, 11/15/48 4,000,000 4,005,760 California State Municipal Finance Authority Revenue, Biola University, Refunding, 5.625%, 10/01/23 6,000,000 6,477,300 Biola University, Refunding, 5.80%, 10/01/28 7,500,000 7,933,125 Biola University, Refunding, 5.875%, 10/01/34 6,000,000 6,196,740 Harbor Regional Center Project, 8.50%, 11/01/39 5,000,000 5,791,200 Kern Regional Center Project, Series A, 7.50%, 5/01/39 9,000,000 9,827,190 Loma Linda University, 5.00%, 4/01/37 495,000 497,069 South Central Los Angeles Regional Center Project, 5.50%, 12/01/33 3,115,000 3,066,749 South Central Los Angeles Regional Center Project, 5.75%, 12/01/43 7,000,000 6,872,390 Southwest Community Health Center, California Mortgage Insured, 6.125%, 2/01/40 4,000,000 4,253,640 California State Public Works Board Lease Revenue, California State Prison Los Angeles, Various Buildings, Series C, 5.75%, 10/01/31 4,640,000 5,197,218 Department of Mental Health, Coalinga State Hospital, Series A, Pre-Refunded, 5.125%, 6/01/29 4,500,000 4,609,305 Various Capital Projects, Refunding, Series G, 5.00%, 11/01/31 4,745,000 4,913,827 Various Capital Projects, Series A, 5.125%, 10/01/31 3,605,000 3,723,172 California Statewide CDA Revenue, American Baptist Homes of the West, Refunding, 6.25%, 10/01/39 5,000,000 5,114,350 American Baptist Homes of the West, Series A, 5.00%, 10/01/33 1,500,000 1,379,460 American Baptist Homes of the West, Series A, 5.00%, 10/01/43 1,395,000 1,205,699 Bentley School, Refunding, Series A, 7.00%, 7/01/40 8,675,000 9,271,927 California Baptist University, Refunding, 7.25%, 11/01/31 1,250,000 1,407,438 California Baptist University, Refunding, 7.50%, 11/01/41 2,750,000 3,093,062 California Baptist University, Refunding, Series A, 5.40%, 11/01/27 7,440,000 7,403,618 California Baptist University, Refunding, Series A, 5.50%, 11/01/38 4,500,000 4,140,045 Catholic Healthcare West, Series C, 5.625%, 7/01/35 5,000,000 5,345,100 CHF-Irvine LLC, UCI East Campus Apartments, Phase II, 5.75%, 5/15/32 10,000,000 10,259,400 Covenant Retirement Communities Inc., Series C, 5.625%, 12/01/36 8,000,000 7,571,200 Drew School, Refunding, 5.30%, 10/01/37 3,275,000 2,978,350 Episcopal Communities and Services, Refunding, 5.00%, 5/15/32 1,000,000 967,220 Episcopal Communities and Services, Refunding, 5.00%, 5/15/42 235,000 215,669 Episcopal Communities and Services, Refunding, 5.00%, 5/15/47 1,545,000 1,399,059 Semiannual Report | 27 Franklin Municipal Securities Trust Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) California Statewide CDA Revenue, (continued) Eskaton Properties Inc. Obligated Group, Refunding, 5.25%, 11/15/34 $ 4,350,000 $ 4,142,853 Henry Mayo Newhall Memorial Hospital, Series B, California Mortgage Insured, 5.20%, 10/01/37 3,500,000 3,536,890 Kaiser Permanente, Series B, 5.25%, 3/01/45 37,325,000 37,572,465 Lancer Educational Student Housing Project, 5.625%, 6/01/33 3,000,000 2,812,830 Methodist Hospital of Southern California Project, FHA Insured, 6.75%, 2/01/38 8,980,000 10,136,444 Monterey Institute International, 5.50%, 7/01/31 8,285,000 9,127,916 Thomas Jefferson School of Law, Refunding, Series A, 7.25%, 10/01/38 10,000,000 9,811,400 ValleyCare Health System, Refunding, Series A, 5.125%, 7/15/31 1,850,000 1,620,545 California Statewide CDA Special Tax Revenue, CFD No. 2007-1, Orinda, 6.00%, 9/01/29 5,000,000 5,012,400 Capistrano USD, CFD No. 2005-1 Special Tax, 5.50%, 9/01/43 5,000,000 4,970,550 Carson RDA, Tax Allocation Housing, Series A, 5.25%, 10/01/36 1,965,000 1,947,040 Cathedral City 1915 Act Special Assessment, Limited Obligation, Cove ID No. 04-02, 5.05%, 9/02/35 1,295,000 1,193,744 Centinela Valley UHSD, GO, County of Los Angeles, Election of 2010, Series B, AGMC Insured, zero cpn., 8/01/45 42,000,000 6,459,600 Ceres USD, GO, Capital Appreciation, Election of 2008, Series A, zero cpn., 8/01/39 6,450,000 1,166,096 8/01/40 6,730,000 1,129,765 Chatom USD, GO, Election of 2006, Capital Appreciation, Series C, XLCA Insured, zero cpn., 8/01/47 9,450,000 1,330,560 Chula Vista CFD Special Tax, No. 01-1, Improvement Area, San Miguel Ranch, Series B, 5.45%, 9/01/36 2,170,000 2,095,764 No. 12-I, McMillin Otay Ranch Village Seven, 5.25%, 9/01/30 1,615,000 1,623,511 No. 12-I, McMillin Otay Ranch Village Seven, 5.25%, 9/01/36 2,810,000 2,815,227 Clovis USD, GO, Capital Appreciation, Election of 2004, Series A, NATL RE, FGIC Insured, zero cpn., 8/01/27 7,500,000 3,976,425 8/01/28 3,000,000 1,490,370 Coachella Valley USD, GO, Capital Appreciation, Election of 2005, Series D, zero cpn., 8/01/42 8,500,000 1,553,120 8/01/43 3,000,000 515,130 Coalinga PFAR, Water and Wastewater Refinancing Projects, Refunding, 5.00%, 4/01/35 1,000,000 969,320 4/01/48 7,600,000 7,015,788 Compton Community College District GO, Election of 2002, Series B, 6.625%, 8/01/27 3,085,000 3,477,936 6.75%, 8/01/34 4,000,000 4,419,680 Compton CRDA Tax Allocation, Redevelopment Project, second lien, Series B, 5.70%, 8/01/30 2,255,000 2,205,029 6.00%, 8/01/42 3,460,000 3,358,414 Compton USD, GO, Election of 2002, Series C, AMBAC Insured, 5.00%, 6/01/31 5,000,000 5,012,750 Corona CFD No. 2001-2 Special Tax, Improvement Areas Nos. 1 and 2, Series A, 6.25%, 9/01/32 1,825,000 1,828,504 Corona CFD No. 2003-2 Special Tax, Highlands Collection, 5.20%, 9/01/34 770,000 716,362 28 | Semiannual Report Franklin Municipal Securities Trust Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Corona-Norco USD Special Tax, CFD No. 04-1, 5.20%, 9/01/36 $ 2,000,000 $ 1,906,780 Series A, 5.35%, 9/01/26 1,005,000 984,026 Series A, 5.40%, 9/01/36 2,530,000 2,336,809 Cotati South Sonoma Business Park AD Special Assessment, Improvement, 6.50%, 9/02/33 4,955,000 4,966,694 Cudahy Community Development Commission Tax Allocation, City-Wide Redevelopment, Redevelopment Projects, Series B, 7.75%, 10/01/27 3,795,000 4,466,298 Daly City Housing Development Finance Agency Mobile Home Park Revenue, Franciscan Mobile Home Park Acquisition Project, sub. bond, Refunding, Series B, 5.85%, 12/15/47 4,980,000 4,992,251 Del Paso Manor Water District Revenue COP, Phase I Improvement Project, 5.50%, 7/01/41 3,050,000 3,090,107 Duarte RDA Tax Allocation, Capital Appreciation, Merged Redevelopment Project, ETM, zero cpn., 12/01/28 30,795,000 15,306,039 El Dorado County Special Tax, CFD No. 2001-1, 5.35%, 9/01/35 1,900,000 1,911,096 CFD No. 2005-1, 5.00%, 9/01/21 1,000,000 973,650 CFD No. 2005-1, 5.15%, 9/01/25 2,075,000 1,990,091 CFD No. 2005-1, 5.25%, 9/01/35 6,705,000 6,060,381 El Rancho USD, GO, Capital Appreciation, Election of 2003, NATL RE, FGIC Insured, zero cpn., 8/01/29 2,400,000 983,376 Fairfield Special Tax, CFD No. 3, North Cordelia General Improvements, 6.00%, 9/01/32 1,200,000 1,261,872 9/01/37 5,810,000 6,071,973 Foothill/Eastern Transportation Corridor Agency Toll Road Revenue, Capital Appreciation, Refunding, zero cpn., 1/15/26 38,720,000 18,178,653 1/15/30 4,000,000 1,361,760 1/15/31 85,780,000 27,088,466 Golden State Tobacco Securitization Corp. Tobacco Settlement Revenue, Asset -Backed, Refunding, Senior Series A-1, 5.00%, 6/01/33 24,500,000 18,481,575 Capital Appreciation, Asset-Backed, second subordinate, Refunding, Series C, zero cpn., 6/01/47 50,000,000 762,000 Enhanced, Asset-Backed, Refunding, Series A, 5.00%, 6/01/45 4,890,000 4,637,872 Goleta RDA Tax Allocation, Goleta Old Town Redevelopment Project, 8.00%, 6/01/44 5,000,000 5,228,450 Hanford Joint UHSD, GO, Capital Appreciation, Election of 2004, Series B, AGMC Insured, zero cpn., 8/01/32 3,635,000 1,330,446 8/01/33 3,705,000 1,265,443 8/01/35 4,120,000 1,229,985 Hartnell Community College District GO, Capital Appreciation, Election of 2002, Series D, zero cpn., 8/01/44 30,000,000 3,743,700 8/01/49 10,000,000 1,347,800 Imperial Community College District GO, Capital Appreciation, Election of 2010, Series A, AGMC Insured, zero cpn. to 8/01/15, 6.75% thereafter, 8/01/40 3,500,000 3,444,140 Semiannual Report | 29 Franklin Municipal Securities Trust Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) b Imperial County Special Tax, CFD No. 98-1, 6.45%, 9/01/17 $ 975,000 $ 977,496 6.50%, 9/01/31 5,705,000 5,707,910 Independent Cities Finance Authority Mobile Home Park Revenue, Augusta Communities Mobile Home Park Pool, Refunding, Series A, 5.00%, 5/15/47 1,100,000 1,050,181 Lamplighter Salinas, Series A, 6.25%, 7/15/45 2,465,000 2,546,863 Lamplighter Salinas, Series A, 6.25%, 7/15/50 2,000,000 2,058,640 Rancho Feliz and Las Casitas de Sonoma, Refunding, 5.00%, 10/15/47 2,840,000 2,590,392 Indio CFD No. 04-3 Special Tax, Terra Lago, Improvement Area No. 1, 5.10%, 9/01/30 1,275,000 1,244,056 5.15%, 9/01/35 3,000,000 2,903,340 Indio CFD Special Tax, No. 2006-1, Sonora Wells, 5.125%, 9/01/36 2,135,000 2,077,526 Irvine USD Special Tax, CFD No. 06-1, 6.70%, 9/01/35 2,565,000 2,743,601 Jurupa Community Services District Special Tax, CFD No. 7, Eastvale Area, Series A, 5.15%, 9/01/35 3,690,000 3,646,901 CFD No. 11, Eastvale Area, Series A, 5.10%, 9/01/35 2,065,000 1,986,117 CFD No. 12, Eastvale Area, Series A, 5.15%, 9/01/35 3,000,000 2,964,960 CFD No. 17, Eastvale Area, Series A, 5.20%, 9/01/36 2,825,000 2,842,685 CFD No. 18, Eastvale Area, Series A, 5.00%, 9/01/36 1,400,000 1,335,866 CFD No. 30, Eastvale Area, Series A, 5.60%, 9/01/37 1,000,000 1,004,620 Lafayette RDA Tax Allocation, 5.75%, 8/01/32 1,000,000 984,190 Lake Elsinore 1915 Act Special Assessment, AD No. 93-1, Refunding, Series B, 5.125%, 9/02/30 8,480,000 8,215,254 Lake Elsinore PFA Local Agency Revenue, CFD No. 98-1, Series C, 5.25%, 9/01/33 8,000,000 7,873,760 Lake Elsinore Special Tax, CFD No. 2003-2, Canyon Hills, Improvement Area A, Series A, 5.85%, 9/01/24 1,035,000 1,044,770 CFD No. 2003-2, Canyon Hills, Improvement Area A, Series A, 5.95%, 9/01/34 2,200,000 2,205,522 CFD No. 2004-3, Rosetta Canyon, Improvement Area No. 1, Series A, 5.10%, 9/01/22 750,000 754,508 CFD No. 2004-3, Rosetta Canyon, Improvement Area No. 1, Series A, 5.15%, 9/01/25 635,000 637,521 CFD No. 2004-3, Rosetta Canyon, Improvement Area No. 1, Series A, 5.25%, 9/01/30 1,195,000 1,189,634 CFD No. 2004-3, Rosetta Canyon, Improvement Area No. 1, Series A, 5.25%, 9/01/35 1,225,000 1,207,875 CFD No. 2004-3, Rosetta Canyon, Improvement Area No. 2, Series A, 5.20%, 9/01/26 915,000 917,434 CFD No. 2004-3, Rosetta Canyon, Improvement Area No. 2, Series A, 5.25%, 9/01/37 2,800,000 2,762,368 CFD No. 2005-2, Aberhill Ranch, Improvement Area A, Series A, 5.45%, 9/01/36 5,565,000 5,360,931 CFD No. 2006-2, Viscaya, Series A, 5.40%, 9/01/36 2,020,000 1,935,665 Lake Tahoe USD, GO, Election of 2008, zero cpn. to 7/31/25, 5.30% thereafter, 8/01/40 1,140,000 569,590 Lancaster Financing Authority Tax Allocation Revenue, Redevelopment Project Nos. 5 and 6, Refunding, 5.40%, 2/01/29 475,000 430,284 Lancaster RDA Tax Allocation, Combined Redevelopment Project Areas, 6.875%, 8/01/34 2,000,000 2,169,340 8/01/39 2,000,000 2,160,180 Las Virgenes USD, GO, Election of 2006, Series C, zero cpn. to 8/01/26, 6.75% thereafter, 8/01/33 8,050,000 4,287,430 Lathrop Financing Authority Revenue, Mossdale Village, Refunding, Series A, 5.50%, 9/02/35 3,850,000 3,806,341 Series A, 6.00%, 9/02/28 1,050,000 1,147,913 Series A, 6.00%, 9/02/29 1,115,000 1,207,233 Series A, 6.00%, 9/02/30 1,130,000 1,217,123 30 | Semiannual Report Franklin Municipal Securities Trust Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Lee Lake PFAR, Special Tax, junior lien, Refunding, Series B, 5.25%, 9/01/32 $ 1,475,000 $ 1,433,759 5.375%, 9/01/35 1,095,000 1,065,490 Lemon Grove School District GO, Capital Appreciation, Election of 2008, Series B, AGMC Insured, zero cpn. to 8/01/28, 6.10% thereafter, 8/01/45 6,500,000 2,849,990 Long Beach Bond Finance Authority Natural Gas Purchase Revenue, Series A, 5.00%, 11/15/29 4,630,000 4,655,187 Los Alamitos USD, COP, Capital Appreciation, Capital Projects, zero cpn. to 7/31/24, 5.95% thereafter, 8/01/34 1,500,000 821,970 8/01/42 4,500,000 2,391,030 Los Angeles County Schools Regionalized Business Services Corp. COP, Pooled Financing Program, Series C, 5.00%, 6/01/30 2,200,000 2,168,408 Lynwood PFA Tax Allocation, Alameda Project Area, 6.30%, 9/01/24 820,000 821,050 M -S-R Energy Authority Gas Revenue, Series B, 6.50%, 11/01/39 32,300,000 38,341,069 Mendocino-Lake Community College District GO, Capital Appreciation, Election of 2006, Series B, AGMC Insured, zero cpn. to 8/01/21, 6.55% thereafter, 8/01/36 5,150,000 3,547,629 zero cpn. to 8/01/26, 6.85% thereafter, 8/01/40 7,500,000 3,870,300 Merced CFD No. 2005-1 Special Tax, Improvement Area No. 1, 5.30%, 9/01/36 2,400,000 1,685,496 Merced RDA Tax Allocation, Merced Gateways Redevelopment Project, Series A, 6.50%, 9/01/39 6,250,000 6,296,687 Merced UHSD, GO, Capital Appreciation, Election of 2008, Series C, zero cpn., 8/01/41 10,000,000 1,640,900 Moorpark CFD No. 2004-1 Special Tax, Moorpark Highlands, 5.25%, 9/01/26 1,135,000 1,119,360 5.30%, 9/01/38 2,550,000 2,444,711 Moreland School District GO, Election of 2002, Series D, FGIC Insured, zero cpn., 8/01/34 4,405,000 1,416,868 FGIC Insured, zero cpn., 8/01/37 5,700,000 1,547,550 NATL RE, FGIC Insured, zero cpn., 8/01/30 3,400,000 1,359,694 NATL RE, FGIC Insured, zero cpn., 8/01/31 2,000,000 754,500 NATL RE, FGIC Insured, zero cpn., 8/01/32 4,405,000 1,567,519 Moreno Valley USD Special Tax, CFD No. 2004-6, 5.10%, 9/01/28 2,000,000 1,971,320 5.20%, 9/01/36 5,000,000 4,856,750 Murrieta CFD No. 2000-2 Special Tax, The Oaks, Improvement Area A, 5.90%, 9/01/27 2,000,000 2,005,680 Improvement Area A, 6.00%, 9/01/34 3,570,000 3,577,033 Improvement Area B, 6.00%, 9/01/27 1,285,000 1,288,829 Improvement Area B, 6.00%, 9/01/34 3,570,000 3,572,428 Murrieta CFD No. 2004-1 Special Tax, Bremerton, 5.625%, 9/01/34 670,000 638,054 Murrieta Valley USD, PFAR, Refunding, 5.00%, 9/01/33 1,310,000 1,284,128 North Natomas CFD Special Tax, No. 4, Refunding, Series E, 5.25%, 9/01/33 3,000,000 2,967,030 Oak Park USD, GO, Capital Appreciation, Series A, zero cpn. to 8/01/21, 7.10% thereafter, 8/01/38 6,600,000 4,587,066 Oakland USD Alameda County GO, Election of 2012, 6.625%, 8/01/38 5,000,000 5,289,650 Oakley PFAR, Refunding, 5.30%, 9/02/34 995,000 977,717 Oceanside CFD No. 2001-1 Special Tax, Morro Hills Development, 5.50%, 9/01/34 2,680,000 2,518,905 Semiannual Report | 31 Franklin Municipal Securities Trust Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Orange County 1915 Act Special Assessment, Limited Obligation, AD No. 01-1-GP1, 5.10%, 9/02/33 $ $ Orchard School District GO, Election of 2001, Series B, AGMC Insured, 6.00%, 8/01/36 Oro Grande Elementary School District COP, 5.00%, 9/15/27 5.875%, 9/15/37 6.125%, 9/15/40 5.125%, 9/15/42 Oxnard Financing Authority Lease Revenue, Refunding, 5.75%, 6/01/36 Palmdale Water District PFA Water Revenue, Series A, AGMC Insured, 5.00%, 10/01/32 10/01/34 Palomar Pomerado Health Care District COP, 6.00%, 11/01/30 6.75%, 11/01/39 Paso Robles Joint USD, GO, Capital Appreciation, Election of 2006, Series A, zero cpn., 9/01/45 Perris CFD No. 05-2 Special Tax, Harmony Grove, Series A, 5.00%, 9/01/21 5.20%, 9/01/24 5.25%, 9/01/29 5.30%, 9/01/35 Perris CFD No. 2001-1 Special Tax, Improvement Area No. 4, May Farms, Series A, 5.10%, 9/01/30 Improvement Area No. 4, May Farms, Series A, 5.15%, 9/01/35 Improvement Area No. 5, May Ranch, Series A, 5.00%, 9/01/37 Perris CFD No. 2004-3 Special Tax, Improvement Area No. 2, Series A, 5.30%, 9/01/35 Perris Joint Powers Authority Local Agency Revenue, Willowbrook, Refunding, Series B, 5.25%, 9/01/33 Perris PFA Local Agency Revenue, Series A, 6.25%, 9/01/33 Perris PFAR Tax Allocation, 5.30%, 10/01/26 5.35%, 10/01/36 Housing Loan, Series A, 6.125%, 10/01/40 Pico Rivera Water Authority Revenue, Refunding, Series A, 6.25%, 12/01/32 Pittsburg USD, GO, Capital Appreciation, Election of 2010, Series C, zero cpn., 8/01/47 8/01/52 Porterville PFA Sewer Revenue, Series A, 5.625%, 10/01/36 Poway USD Special Tax, CFD No. 6, 4S Ranch, 5.125%, 9/01/35 CFD No. 6, Improvement Area B, 5.125%, 9/01/36 CFD No. 14, Improvement Area A, 5.25%, 9/01/36 Rancho Cordova CFD No. 2003-1 Special Tax, Sunridge Anatolia, 5.25%, 9/01/25 5.375%, 9/01/30 5.375%, 9/01/37 5.50%, 9/01/37 32 | Semiannual Report Franklin Municipal Securities Trust Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Rancho Mirage Joint Powers Financing Authority Revenue, Eisenhower Medical Center, Series A, 5.00%, 7/01/47 $ 2,480,000 $ 2,308,781 Redondo Beach USD, GO, Election of 2008, Capital Appreciation, Series E, zero cpn. to 8/01/22, 6.20% thereafter, 8/01/31 2,750,000 1,811,975 Redwood City Special Tax, One Marina, 7.75%, 9/01/41 2,000,000 2,102,300 Richland School District GO, Capital Appreciation, Election of 2008, Refunding, Series C, AGMC Insured, zero cpn., 8/01/49 17,000,000 2,145,230 Rio Elementary School District Community Facilities District Special Tax Revenue, 5.50%, 9/01/39 7,750,000 7,778,287 Rio Elementary School District Special Tax, CFD No. 1, 5.20%, 9/01/35 5,000,000 4,666,600 Rio Hondo Community College District GO, Capital Appreciation, Election of 2004, Series C, zero cpn. to 8/01/24, 6.85% thereafter, 8/01/42 13,000,000 7,802,210 Riverbank USD, GO, Election of 2005, Series B, Assured Guaranty, zero cpn., 8/01/38 6,690,000 1,546,059 8/01/43 8,750,000 1,468,250 Riverside County RDA Tax Allocation, Desert Communities Redevelopment Project Area, second lien, Series D, 7.00%, 12/01/31 1,425,000 1,539,741 Desert Communities Redevelopment Project Area, second lien, Series D, 7.25%, 12/01/37 2,505,000 2,727,995 Housing, Series A, 6.00%, 10/01/39 3,000,000 3,089,280 Housing, Series A, 7.125%, 10/01/42 1,750,000 2,001,615 Jurupa Valley Redevelopment Project Area, Series B, 6.75%, 10/01/30 1,200,000 1,280,868 Riverside County Transportation Commission Toll Revenue, senior lien, Series A, 5.75%, 6/01/44 5,000,000 5,014,450 zero cpn., 6/01/43 7,500,000 1,000,050 Riverside PFA Local Measure Sales Tax Revenue, Payment Rehabilitation Project, AGMC Insured, 5.00%, 6/01/33 4,280,000 4,248,371 Riverside USD Special Tax, CFD No. 13, Improvement Area No. 1, 5.375%, 9/01/34 2,320,000 2,169,873 CFD No. 14, Series A, 5.45%, 9/01/35 2,060,000 2,006,090 CFD No. 15, Series A, 5.15%, 9/01/25 1,730,000 1,716,333 CFD No. 15, Series A, 5.25%, 9/01/30 1,230,000 1,207,073 CFD No. 15, Series A, 5.25%, 9/01/35 1,500,000 1,455,975 CFD No. 17, Aldea Village, 5.125%, 9/01/35 1,425,000 1,321,802 CFD No. 18, 5.00%, 9/01/34 1,125,000 1,073,216 CFD No. 22, 5.25%, 9/01/35 1,535,000 1,442,102 Road 17 Levee Area PFA Assessment Revenue, Road 17 Levee Improvement Project, 6.75%, 9/01/29 2,630,000 2,714,002 Romoland School District Special Tax, CFD No. 2004-1, Heritage Lake, Improvement Area No. 1, 5.45%, 9/01/38 3,215,000 3,216,833 Heritage Lake, Improvement Area No. 2, 5.375%, 9/01/38 3,025,000 2,969,915 Improvement Area 3, Refunding, 5.00%, 9/01/36 1,500,000 1,458,195 Improvement Area 3, Refunding, 5.00%, 9/01/43 1,640,000 1,576,106 Roseville Special Tax, CFD No. 1, Fiddyment Ranch, 5.00%, 9/01/19 980,000 1,012,418 Fiddyment Ranch, 5.125%, 9/01/21 980,000 1,011,644 Fiddyment Ranch, 5.125%, 9/01/26 4,945,000 4,847,237 Fiddyment Ranch, 5.25%, 9/01/36 7,880,000 7,478,514 Semiannual Report | 33 Franklin Municipal Securities Trust Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Roseville Special Tax, CFD No. 1, (continued) Stone Point, 6.375%, 9/01/24 $ $ Stone Point, 6.375%, 9/01/28 Westpark, 5.15%, 9/01/30 Westpark, 5.20%, 9/01/36 Roseville Westpark CFD No. 1 Special Tax, Public Facilities, 5.20%, 9/01/26 5.25%, 9/01/37 Rowland USD, GO, Capital Appreciation, Election of 2006, Series B, zero cpn., 8/01/34 8/01/39 8/01/42 Sacramento County Airport System Revenue, Senior, Series B, AGMC Insured, 5.25%, 7/01/39 San Bernardino Community College District GO, Election of 2008, Series A, zero cpn., 8/01/44 San Bernardino County Special Tax, CFD No. 2006-1, Improvement Area No. 2, Lytle Creek North, 5.50%, 9/01/44 San Buenaventura Revenue, Community Memorial Health System, 8.00%, 12/01/31 7.50%, 12/01/41 San Diego RDA Tax Allocation Revenue, City Heights Redevelopment Project, Series A, 5.625%, 9/01/40 Naval Training Center, Series A, 5.75%, 9/01/40 San Diego RDA Tax Allocation, Capital Appreciation, Refunding, Series B, zero cpn., 9/01/15 9/01/16 9/01/19 9/01/20 9/01/21 9/01/22 9/01/23 9/01/24 9/01/25 9/01/26 9/01/27 9/01/28 San Diego USD, GO, Election of 2008, Series A, zero cpn. to 7/01/19, 6.00% thereafter, 7/01/33 Series C, zero cpn. to 7/01/30, 6.625% thereafter, 7/01/47 Series E, zero cpn. to 7/01/32, 5.25% thereafter, 7/01/42 Series E, zero cpn. to 7/01/32, 5.375% thereafter, 7/01/47 San Francisco City and County Redevelopment Agency Successor Agency CFD No. 6 Special Tax, Mission Bay South Public Improvements, Refunding, Series C, zero cpn., 8/01/43 San Francisco City and County Redevelopment Financing Authority Tax Allocation, Mission Bay North Redevelopment Project, Series C, 6.75%, 8/01/41 Mission Bay South Redevelopment Project, Series D, 7.00%, 8/01/33 Mission Bay South Redevelopment Project, Series D, 6.625%, 8/01/39 Mission Bay South Redevelopment Project, Series D, 7.00%, 8/01/41 San Francisco Redevelopment Projects, Series B, 6.625%, 8/01/41 34 | Semiannual Report Franklin Municipal Securities Trust Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) San Joaquin County Public Facilities FICO Revenue COP, Wastewater Conveyance Project, 6.00%, 8/01/37 $ $ San Joaquin Delta Community College District GO, Election of 2004, Capital Appreciation, Series B, AGMC Insured, zero cpn., 8/01/30 San Joaquin Hills Transportation Corridor Agency Toll Road Revenue, Capital Appreciation, junior lien, ETM, zero cpn., 1/01/28 Refunding, Series A, 5.60%, 1/15/16 Refunding, Series A, 5.70%, 1/15/19 Refunding, Series A, 5.75%, 1/15/21 Refunding, Series A, 5.50%, 1/15/28 Refunding, Series A, NATL Insured, zero cpn., 1/15/26 Refunding, Series A, NATL Insured, zero cpn., 1/15/32 senior lien, 5.00%, 1/01/33 San Jose RDA Tax Allocation, Merged Area Redevelopment Project, Series B, XLCA Insured, 5.00%, 8/01/28 San Marcos RDA Tax Allocation, Affordable Housing Project, Series A, 5.65%, 10/01/28 San Mateo Special Tax, CFD No. 2008-1, Bay Meadows, 5.875%, 9/01/32 6.00%, 9/01/42 Santa Barbara Elementary School District GO, Election of 2010, Capital Appreciation, Series A, zero cpn. to 8/01/23, 7.00% thereafter, 8/01/36 Santa Cruz County RDA Tax Allocation, 6.625%, 9/01/29 Santa Margarita Water District Special Tax, CFD No. 2013-1, Village of Sendero, 5.625%, 9/01/36 9/01/43 Santee Community Development Commission Tax Allocation, Santee Community Redevelopment Project, Series A, 7.00%, 8/01/31 8/01/41 Saugus Castaic School Facilities Financing Authority Special Tax, Community Facilities District No. 2006-1C, 5.875%, 9/01/33 6.00%, 9/01/43 Saugus USD Special Tax, CFD No. 2006-1, Improvement Area No. 1, 5.375%, 9/01/42 Improvement Area No. 2, 5.75%, 9/01/43 Saugus USD, CFD No. 2005-4 Special Tax, 5.30%, 9/01/36 Selma PFA Lease Revenue, Refunding, 7.00%, 2/01/40 Sierra View Local Health Care District Revenue, 5.25%, 7/01/32 Simi Valley 1915 Act Special Assessment, AD No. 98-1, Madera, 7.30%, 9/02/24 Siskiyou UHSD, GO, Capital Appreciation, Election of 2008, Series B, AGMC Insured, zero cpn., 8/01/49 Sonoma CDA Tax Allocation, Redevelopment Project, 7.00%, 12/01/30 Southern California Public Power Authority Transmission Project Revenue, Southern Transmission Project, 6.125%, 7/01/18 St. Helena USD, GO, Capital Appreciation, zero cpn. to 8/01/25, 6.45% thereafter, 6/01/36 Semiannual Report | 35 Franklin Municipal Securities Trust Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Stockton 1915 Act Special Assessment, Limited Obligation, Mosher AD No. 2003-2, 6.20%, 9/02/23 $ 2,955,000 $ 2,969,302 6.30%, 9/02/33 3,390,000 3,400,577 b,c Stockton PFA Lease Revenue, Capital Improvement Projects, Series A, 7.00%, 9/01/38 7,000,000 1,750,000 Susanville PFAR, Utility Enterprises Project, Refunding, Sub Series B, 5.50%, 6/01/30 1,185,000 1,159,866 5.875%, 6/01/35 1,660,000 1,656,979 6.00%, 6/01/45 6,180,000 6,183,214 Susanville School District GO, Capital Appreciation, Election of 2008, Assured Guaranty, zero cpn., 8/01/49 17,505,000 1,936,753 Temecula RDA Tax Allocation Revenue, Housing, Redevelopment Project No. 1, Series A, 7.00%, 8/01/39 2,100,000 2,456,034 sub. lien, Escrow, Redevelopment Project No. 1, 5.625%, 12/15/38 1,935,000 1,962,845 Tobacco Securitization Authority Northern California Tobacco Settlement Revenue, Asset -Backed, Series A-1, 5.375%, 6/01/38 5,000,000 3,705,700 Asset -Backed, Series A-1, 5.50%, 6/01/45 800,000 578,136 Capital Appreciation, Asset-Backed, Series A-2, 5.40%, 6/01/27 1,250,000 1,091,038 Tobacco Securitization Authority Southern California Tobacco Settlement Revenue, Second Sub. Capital Appreciation, Refunding, Series C, zero cpn., 6/01/46 25,000,000 579,250 Torrance USD, GO, Capital Appreciation, Election of 2008, Measure Z, Series B-1, zero cpn., 8/01/34 5,640,000 1,864,697 Truckee-Donner PUD Special Tax, CFD No. 04-1, 5.20%, 9/01/25 3,000,000 2,910,030 5.75%, 9/01/29 2,975,000 2,884,887 5.25%, 9/01/30 5,050,000 4,806,438 5.80%, 9/01/35 4,530,000 4,288,913 Tulare RDA Tax Allocation, Merged Tulare Redevelopment Projects, Series A, 6.25%, 8/01/40 3,540,000 3,560,674 Tulare Sewer Revenue, 6.50%, 11/15/45 10,000,000 10,864,500 Turlock PFA Tax Allocation Revenue, 7.50%, 9/01/39 3,750,000 3,939,075 Tustin CFD No. 07-01 Special Tax, Tustin Legacy, 6.00%, 9/01/37 2,100,000 2,120,034 Tustin USD Special Tax, CFD No. 06-1, 5.75%, 9/01/30 1,000,000 1,024,000 6.00%, 9/01/40 3,000,000 3,100,290 Vallejo RDA Tax Allocation, Housing Set-Aside, Refunding, Series A, 7.00%, 10/01/31 3,915,000 3,915,783 Vernon Electric System Revenue, Series A, 5.50%, 8/01/41 7,500,000 7,597,275 Victor Valley Community College District GO, Capital Appreciation, Election of 2002, Series C, zero cpn., 6/01/49 11,940,000 1,613,213 Victor Valley UHSD, CFD No. 2007-1 Special Tax, 5.00%, 9/01/43 1,000,000 909,470 Washington Township Health Care District Revenue, Series A, 5.50%, 7/01/38 2,890,000 2,931,211 West Hollywood Community Development Commission Tax Allocation, East Side Redevelopment Project, Series A, 7.25%, 9/01/31 1,000,000 1,158,860 7.50%, 9/01/42 5,000,000 5,835,650 Westside USD, CFD No. 2005-3 Special Tax, 5.00%, 9/01/36 2,045,000 1,913,036 William S. Hart UHSD, CFD No. 2005-1 Special Tax, 5.30%, 9/01/36 2,500,000 2,448,025 Woodbridge Irrigation District Revenue COP, Refunding, AGMC Insured, 5.10%, 7/01/43 2,830,000 2,812,765 Woodland Finance Authority Water Revenue, 6.00%, 3/01/36 1,000,000 1,102,130 3/01/41 1,500,000 1,642,470 36 | Semiannual Report Franklin Municipal Securities Trust Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Woodland Special Tax, CFD No. 1, 6.00%, 9/01/28 $ $ 6.25%, 9/01/34 Yorba Linda RDA Tax Allocation, sub. lien, Redevelopment Project, Series A, 6.50%, 9/01/32 Yucaipa Special Tax, CFD No. 98-1 Chapman Heights, Refunding, 5.00%, 9/01/26 5.375%, 9/01/30 Yucca Valley RDA Tax Allocation, Yucca Valley Redevelopment Project No. 1, 5.50%, 6/01/28 5.75%, 6/01/38 U.S. Territories 6.4% Guam 1.4% Guam Government GO, Refunding, Series A, 5.00%, 11/15/23 Refunding, Series A, 5.25%, 11/15/37 Series A, 7.00%, 11/15/39 Guam Government Waterworks Authority Water and Wastewater System Revenue, 5.625%, 7/01/40 Northern Mariana Islands 0.1% Northern Mariana Islands Commonwealth Ports Authority Seaport Revenue, Senior Series A, 6.60%, 3/15/28 Puerto Rico 4.9% Puerto Rico Commonwealth Aqueduct and Sewer Authority Revenue, senior lien, Refunding, Series A, 5.75%, 7/01/37 Series A, 6.00%, 7/01/44 Puerto Rico Commonwealth GO, Public Improvement, Refunding, Series A, 5.50%, 7/01/39 Puerto Rico Electric Power Authority Power Revenue, Refunding, Series A, 5.00%, 7/01/29 Refunding, Series A, 5.00%, 7/01/42 Series A, 7.00%, 7/01/33 Series A, 7.00%, 7/01/43 Puerto Rico Industrial Tourist Educational Medical and Environmental Control Facilities Financing Authority Revenue, Cogeneration Facility, AES Puerto Rico Project, 6.625%, 6/01/26 Puerto Rico PBA Guaranteed Revenue, Government Facilities, Refunding, Series U, 5.25%, 7/01/42 Total U.S. Territories Total Municipal Bonds before Short Term Investments (Cost $1,548,156,452) Semiannual Report | 37 Franklin Municipal Securities Trust Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin California High Yield Municipal Fund Principal Amount Value Short Term Investments 0.9% Municipal Bonds 0.9% California 0.9% d California State GO, Kindergarten, Refunding, Series A3, Daily VRDN and Put, 0.03%, 5/01/34 $ $ Series A-1, Daily VRDN and Put, 0.03%, 5/01/33 Total Short Term Investments (Cost $15,200,000) Total Investments (Cost $1,563,356,452) 98.2% Other Assets, less Liabilities 1.8% Net Assets 100.0% $ See Abbreviations on page 57. a Security purchased on a when-issued basis. See Note 1(b). b Security has been deemed illiquid because it may not be able to be sold within seven days. At November 30, 2013, the aggregate value of these securities was $8,435,406, representing 0.52% of net assets. c See Note 6 regarding defaulted securities. d Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. 38 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Municipal Securities Trust Financial Highlights Franklin Tennessee Municipal Bond Fund Six Months Ended November 30, 2013 Year Ended May 31, Class A (unaudited) Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 11.88 $ 11.94 $ 11.19 $ 11.35 $ 10.99 $ 11.04 Income from investment operations a : Net investment income b 0.21 0.41 0.44 0.44 0.45 0.45 Net realized and unrealized gains (losses) (0.82 ) (0.06 ) 0.75 (0.16 ) 0.35 (0.04 ) Total from investment operations (0.61 ) 0.35 1.19 0.28 0.80 0.41 Less distributions from net investment income (0.20 ) (0.41 ) (0.44 ) (0.44 ) (0.44 ) (0.46 ) Net asset value, end of period $ 11.07 $ 11.88 $ 11.94 $ 11.19 $ 11.35 $ 10.99 Total return c (5.11 )% 2.93 % 10.84 % 2.59 % 7.44 % 3.90 % Ratios to average net assets d Expenses before waiver and payments by affiliates 0.71 % 0.70 % 0.71 % 0.71 % 0.72 % 0.74 % Expenses net of waiver and payments by affiliates 0.70 % 0.70 % 0.70 % 0.70 % 0.70 % 0.70 % Net investment income 3.74 % 3.40 % 3.82 % 3.96 % 3.99 % 4.25 % Supplemental data Net assets, end of period (000’s) $ 271,416 $ 344,157 $ 312,688 $ 270,041 $ 287,007 $ 225,895 Portfolio turnover rate 3.60 % 7.89 % 5.71 % 14.28 % 10.63 % 11.12 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. d Ratios are annualized for periods less than one year. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 39 Franklin Municipal Securities Trust Statement of Investments, November 30, 2013 (unaudited) Franklin Tennessee Municipal Bond Fund Principal Amount Value Municipal Bonds 96.7% Tennessee 88.3% Anderson County Water Authority Water and Sewer Revenue, 5.00%, 6/01/36 $ $ Blount County PBA Revenue, Local Government Public Improvement, Series B-15-A, Assured Guaranty, 5.00%, 6/01/28 6/01/32 Bristol Electric System Revenue, AMBAC Insured, Pre-Refunded, 5.00%, 9/01/29 Chattanooga Electric System Revenue, Series A, 5.00%, 9/01/33 Chattanooga Health Educational and Housing Facility Board Revenue, Catholic Health Initiatives, Series D, 6.25%, 10/01/33 Chattanooga-Hamilton County Hospital Authority Hospital Revenue, Erlanger Health System, Refunding, AGMC Insured, 5.00%, 10/01/22 Clarksville Electric System Revenue, Series A, 5.00%, 9/01/34 Series A, 5.00%, 9/01/35 XLCA Insured, 5.00%, 9/01/23 XLCA Insured, 5.00%, 9/01/32 Clarksville Water Sewer and Gas Revenue, Refunding, 5.00%, 2/01/38 Columbia Waterworks System Revenue, 5.00%, 12/01/32 Franklin County Health and Educational Facilities Board Revenue, The University of the South Project, AMBAC Insured, Pre-Refunded, 5.00%, 9/01/24 Gallatin Water and Sewer Revenue, Assured Guaranty, 5.00%, 1/01/33 Greene County GO, Rural School, Refunding, Series B, NATL Insured, 5.00%, 6/01/24 Hallsdale-Powell Utility District of Knox County Waterworks and Sewer Revenue, Improvement, NATL RE, FGIC Insured, 5.00%, 4/01/31 Harpeth Valley Utilities District of Davidson and Williamson Counties Revenue, Utilities, Improvement, NATL Insured, Pre-Refunded, 5.00%, 9/01/29 NATL Insured, Pre-Refunded, 5.00%, 9/01/34 NATL RE, FGIC Insured, 5.00%, 9/01/35 Hawkins County First Utility District Waterworks Revenue, Series B, Assured Guaranty, 5.00%, 6/01/42 Jackson Hospital Revenue, Jackson-Madison County General Hospital Project, Refunding and Improvement, 5.50%, 4/01/33 Johnson City Electric System Revenue, Improvement, AGMC Insured, 5.00%, 5/01/29 Johnson City Health and Educational Facilities Board Hospital Revenue, Johnson City Medical Center Hospital, Improvement, Series C, NATL Insured, Pre-Refunded, 5.125%, 7/01/25 Kingsport GO, Series B, Assured Guaranty, 5.00%, 3/01/29 Kingsport IDB, MFHR, Model City Apartments Project, GNMA Secured, 5.50%, 7/20/39 Knox County First Utility District Water and Sewer Revenue, 5.00%, 12/01/32 NATL Insured, Pre-Refunded, 5.00%, 12/01/24 NATL Insured, Pre-Refunded, 5.00%, 12/01/25 Refunding and Improvement, 5.00%, 12/01/26 Knox County Health Educational and Housing Facility Board Hospital Revenue, Covenant Health, Refunding and Improvement, Series A, zero cpn., 1/01/36 Fort Sanders Alliance Obligated Group, Refunding, NATL Insured, 5.75%, 1/01/14 40 | Semiannual Report Franklin Municipal Securities Trust Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin Tennessee Municipal Bond Fund Principal Amount Value Municipal Bonds (continued) Tennessee (continued) Knox County Health Educational and Housing Facility Board Revenue, University Health System Inc., Refunding, 5.25%, 4/01/27 $ $ 4/01/36 Knox-Chapman Utility District of Knox County Water and Sewer Revenue, 5.25%, 1/01/36 Refunding and Improvement, 4.00%, 1/01/40 Knoxville Wastewater System Revenue, Improvement, Series A, NATL Insured, Pre-Refunded, 5.00%, 4/01/37 Knoxville Water System Revenue, Improvement, Series R, AGMC Insured, Pre-Refunded, 5.00%, 3/01/30 Lawrenceburg PBA, GO, Electric System, Refunding, AMBAC Insured, 5.00%, 7/01/22 Loudon Water and Sewer Revenue, Exempt Facility, Series A, 4.00%, 3/01/28 5.00%, 3/01/32 Manchester GO, Refunding, AGMC Insured, 5.00%, 6/01/38 Maryville Revenue, Water and Sewer, Series A, Assured Guaranty, 5.00%, 6/01/38 Memphis GO, General Improvement, Assured Guaranty, Pre-Refunded, 5.00%, 4/01/27 Refunding, 5.00%, 5/01/36 Memphis-Shelby County Airport Authority Airport Revenue, Refunding, Series B, 5.75%, 7/01/25 Refunding, Series D, 5.00%, 7/01/25 Series A, AGMC Insured, 5.00%, 7/01/35 Series A, AGMC Insured, 5.00%, 7/01/39 Memphis-Shelby County Sports Authority Inc. Revenue, Memphis Arena Project, Refunding, Series B, 5.375%, 11/01/29 Metropolitan Government of Nashville and Davidson County Electric Revenue, Series A, 5.00%, 5/15/33 5.00%, 5/15/36 AMBAC Insured, Pre-Refunded, 5.00%, 5/15/25 Metropolitan Government of Nashville and Davidson County GO, Improvement, Refunding, Series A, 5.00%, 1/01/33 Series B, Pre-Refunded, 5.00%, 8/01/25 Series C, Pre-Refunded, 5.00%, 2/01/25 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board Revenue, Vanderbilt University, Refunding, Series B, 5.00%, 10/01/39 Series A, 5.50%, 10/01/29 Metropolitan Government of Nashville and Davidson County Revenue, District Energy System, Refunding, Series A, 5.00%, 10/01/32 Metropolitan Government of Nashville and Davidson County Water and Sewer Revenue, Refunding, 5.00%, 7/01/40 Pigeon Forge IDB Revenue, Public Facility, 5.00%, 6/01/34 Rutherford County Consolidated Utility District Waterworks Revenue, AGMC Insured, Pre-Refunded, 5.00%, 2/01/36 Rutherford County GO, 3.00%, 4/01/31 Semiannual Report | 41 Franklin Municipal Securities Trust Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin Tennessee Municipal Bond Fund Principal Amount Value Municipal Bonds (continued) Tennessee (continued) Rutherford County Health and Educational Facilities Board Revenue, Ascension Health Senior Credit Group, Series C, 5.00%, 11/15/40 $ 10,000,000 $ 10,081,600 Shelby County Health Educational and Housing Facility Board Revenue, Baptist Memorial Health Care, Series A, 5.00%, 9/01/19 3,015,000 3,474,938 Educational Facilities, Rhodes College, 5.50%, 8/01/40 5,000,000 5,497,200 Methodist Healthcare, Series B, AGMC Insured, 5.25%, 9/01/27 5,000,000 5,211,550 St. Jude Children’s Research Hospital, Refunding, 5.00%, 7/01/36 5,000,000 5,215,600 South Blount County Utility District Waterworks Revenue, Refunding and Improvement, AGMC Insured, 5.00%, 12/01/33 1,000,000 1,058,270 5.25%, 12/01/39 3,310,000 3,512,208 Tennessee HDA Residential Financing Program Revenue, Issue 1C, 4.00%, 7/01/43 4,825,000 4,344,140 Tennessee HDA Revenue, Homeownership Program, Series 1, 5.00%, 7/01/29 1,210,000 1,239,754 Series 2C, 3.80%, 7/01/43 1,960,000 1,631,720 Tennessee State School Bond Authority Revenue, Higher Educational Facilities, Second Program, Refunding, Series A, 5.00%, 5/01/39 3,000,000 3,131,160 Refunding, Series A, NATL Insured, 5.00%, 5/01/26 1,250,000 1,304,287 Refunding, Series A, NATL Insured, 5.00%, 5/01/30 3,000,000 3,115,380 Series A, 5.00%, 5/01/34 3,555,000 3,727,346 Series B, 5.50%, 5/01/38 4,000,000 4,270,120 West Wilson Utility District Waterworks Revenue, 5.00%, 6/01/33 3,000,000 3,304,680 Improvement, NATL Insured, Pre-Refunded, 5.00%, 6/01/26 1,805,000 1,847,093 239,541,177 U.S. Territories 8.4% Guam 1.8% Guam Economic Development and Commerce Authority Revenue, Tobacco Settlement, Asset-Backed Bonds, Refunding, 5.25%, 6/01/32 1,820,000 1,571,952 Guam Government Limited Obligation Revenue, Section 30, Series A, 5.625%, 12/01/29 3,205,000 3,297,592 4,869,544 Puerto Rico 6.6% Puerto Rico Electric Power Authority Power Revenue, Series XX, 5.25%, 7/01/40 5,000,000 3,494,650 Puerto Rico PBA Guaranteed Revenue, Government Facilities, Series S, 6.00%, 7/01/41 5,000,000 3,752,650 Puerto Rico Sales Tax FICO Sales Tax Revenue, first subordinate, Series A, 6.50%, 8/01/44 8,000,000 6,891,760 Series C, 5.50%, 8/01/40 5,000,000 3,881,650 18,020,710 Total U.S. Territories 22,890,254 Total Municipal Bonds (Cost $259,190,524) 96.7% 262,431,431 Other Assets, less Liabilities 3.3% 8,984,521 Net Assets 100.0% $ 271,415,952 See Abbreviations on page 57. 42 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Municipal Securities Trust Financial Statements Statements of Assets and Liabilities November 30, 2013 (unaudited) Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Assets: Investments in securities: Cost $ 1,563,356,452 $ 259,190,524 Value $ 1,579,680,608 $ 262,431,431 Cash 17,916,139 5,935,676 Receivables: Investment securities sold 1,123,878 — Capital shares sold 1,267,208 534,091 Interest 21,030,847 3,836,805 Other assets 43,618 4,491 Total assets 1,621,062,298 272,742,494 Liabilities: Payables: Investment securities purchased 4,985,230 — Capital shares redeemed 5,543,250 1,004,405 Management fees 615,379 116,279 Distribution fees 229,312 22,434 Transfer agent fees 149,152 23,264 Distributions to shareholders 1,551,170 138,806 Accrued expenses and other liabilities 18,584 21,354 Total liabilities 13,092,077 1,326,542 Net assets, at value $ 1,607,970,221 $ 271,415,952 Net assets consist of: Paid-in capital $ 1,687,049,575 $ 273,278,187 Undistributed net investment income 10,067,437 290,006 Net unrealized appreciation (depreciation) 16,324,156 3,240,907 Accumulated net realized gain (loss) (105,470,947 ) (5,393,148 ) Net assets, at value $ 1,607,970,221 $ 271,415,952 Semiannual Report | The accompanying notes are an integral part of these financial statements. | 43 Franklin Municipal Securities Trust Financial Statements (continued) Statements of Assets and Liabilities (continued) November 30, 2013 (unaudited) Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Class A: Net assets, at value $ 1,096,024,308 $ 271,415,952 Shares outstanding 111,421,332 24,529,137 Net asset value per share a $ 9.84 $ 11.07 Maximum offering price per share (net asset value per share ÷ 95.75%) $ 10.28 $ 11.56 Class C: Net assets, at value $ 259,172,548 Shares outstanding 26,183,007 Net asset value and maximum offering price per share a $ 9.90 Advisor Class: Net assets, at value $ 252,773,365 Shares outstanding 25,654,719 Net asset value and maximum offering price per share $ 9.85 a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. 44 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Municipal Securities Trust Financial Statements (continued) Statements of Operations for the six months ended November 30, 2013 (unaudited) Franklin Franklin California Tennessee High Yield Municipal Municipal Fund Bond Fund Investment income: Interest $ 47,325,448 $ 6,628,675 Expenses: Management fees (Note 3a) 3,937,113 797,598 Distribution fees: (Note 3c) Class A 581,648 149,140 Class C 904,691 — Transfer agent fees: (Note 3e) Class A 215,142 61,830 Class C 51,479 — Advisor Class 48,024 — Custodian fees 8,496 1,511 Reports to shareholders 28,701 7,711 Registration and filing fees 12,363 5,804 Professional fees 35,558 17,468 Trustees’ fees and expenses 26,670 4,687 Other 67,335 16,498 Total expenses 5,917,220 1,062,247 Expenses waived/paid by affiliates (Note 3f) — (18,046 ) Net expenses 5,917,220 1,044,201 Net investment income 41,408,228 5,584,474 Realized and unrealized gains (losses): Net realized gain (loss) from investments (19,594,237 ) (3,736,157 ) Net change in unrealized appreciation (depreciation) on investments (120,798,867 ) (19,367,934 ) Net realized and unrealized gain (loss) (140,393,104 ) (23,104,091 ) Net increase (decrease) in net assets resulting from operations $ (98,984,876 ) $ (17,519,617 ) Semiannual Report | The accompanying notes are an integral part of these financial statements. | 45 Franklin Municipal Securities Trust Financial Statements (continued) Statements of Changes in Net Assets Franklin California Franklin Tennessee High Yield Municipal Fund Municipal Bond Fund Six Months Ended Six Months Ended November 30, 2013 Year Ended November 30, 2013 Year Ended (unaudited) May 31, 2013 (unaudited) May 31, 2013 Increase (decrease) in net assets: Operations: Net investment income $ Net realized gain (loss) from investments ) ) Net change in unrealized appreciation (depreciation) on investments ) ) ) Net increase (decrease) in net assets resulting from operations ) ) Distributions to shareholders from: Net investment income: Class A ) Class B  )   Class C ) )   Advisor Class ) )   Total distributions to shareholders ) Capital share transactions: (Note 2) Class A ) ) Class B  )   Class C )   Advisor Class )   Total capital share transactions ) ) Net increase (decrease) in net assets ) ) Net assets: Beginning of period End of period $ Undistributed net investment income included in net assets: End of period $ 46 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Municipal Securities Trust Notes to Financial Statements (unaudited) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin Municipal Securities Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of two funds (Funds). The classes of shares offered within each of the Funds are indicated below. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for distribution and transfer agent fees. Class A Class A, Class C & Advisor Class Franklin Tennessee Municipal Bond Fund Franklin California High Yield Municipal Fund The following summarizes the Funds’ significant accounting policies. a. Financial Instrument Valuation The Funds’ investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Trust’s Board of Trustees (the Board), the Fund’s administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds’ valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds’ pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to Semiannual Report | 47 Franklin Municipal Securities Trust Notes to Financial Statements (unaudited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. b. Securities Purchased on a When-Issued Basis The Funds purchase securities on a when-issued basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Although the Funds will generally purchase these securities with the intention of holding the securities, they may sell the securities before the settlement date. Sufficient assets have been segregated for these securities. c. Income Taxes It is each funds policy to qualify as a regulated investment company under the Internal Revenue Code. Each fund intends to distribute to shareholders substantially all of its income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. Each fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of November 30, 2013, and for all open tax years, each fund has determined that no liability for unrecognized tax benefits is required in each funds financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. d. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividends from net investment income are normally declared daily; these dividends may be reinvested or paid monthly to shareholders. Distributions to shareholders are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. 48 | Semiannual Report Franklin Municipal Securities Trust Notes to Financial Statements (unaudited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Security Transactions, Investment Income, Expenses and Distributions (continued) Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the Funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. e. Insurance The scheduled payments of interest and principal for each insured municipal security in the Trust are insured by either a new issue insurance policy or a secondary insurance policy. Some municipal securities in the Funds are secured by collateral guaranteed by an agency of the U.S. government. Depending on the type of coverage, premiums for insurance are either added to the cost basis of the security or paid by a third party. Insurance companies typically insure municipal bonds that tend to be of very high quality, with the majority of underlying municipal bonds rated A or better. However, an event involving an insurer could have an adverse effect on the value of the securities insured by that insurance company. There is no guarantee the insurer will be able to fulfill its obligations under the terms of the policy. f. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. g. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Funds, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. Semiannual Report | 49 Franklin Municipal Securities Trust Notes to Financial Statements (unaudited) (continued) 2. S HARES OF B ENEFICIAL I NTEREST At November 30, 2013, there were an unlimited number of shares authorized (without par value). Transactions in the Funds shares were as follows: Franklin California Franklin Tennessee High Yield Municipal Fund Municipal Bond Fund Shares Amount Shares Amount Class A Shares: Six Months ended November 30, 2013 Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase (decrease) ) $ ) ) $ ) Year ended May 31, 2013 Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase (decrease) $ $ Class B Shares: Year ended May 31, 2013 a Shares sold $ Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) ) $ ) Class C Shares: Six Months ended November 30, 2013 Shares sold $ Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) ) $ ) Year ended May 31, 2013 Shares sold $ Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) $ 50 | Semiannual Report Franklin Municipal Securities Trust Notes to Financial Statements (unaudited) (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin California High Yield Municipal Fund Shares Amount Advisor Class Shares: Six Months ended November 30, 2013 Shares sold 6,128,461 $ 60,956,285 Shares issued in reinvestment of distributions 347,634 3,432,958 Shares redeemed (9,474,867 ) (94,144,508 ) Net increase (decrease) (2,998,772 ) $ (29,755,265 ) Year ended May 31, 2013 Shares sold 12,583,599 $ 133,741,674 Shares issued in reinvestment of distributions 627,220 6,659,636 Shares redeemed (7,714,434 ) (82,389,913 ) Net increase (decrease) 5,496,385 $ 58,011,397 a Effective March 1, 2013, all Class B shares were converted to Class A. 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Funds are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Franklin Advisers, Inc. (Advisers) Investment manager Franklin Templeton Services, LLC (FT Services) Administrative manager Franklin Templeton Distributors, Inc. (Distributors) Principal underwriter Franklin Templeton Investor Services, LLC (Investor Services) Transfer agent a. Management Fees The Funds pay an investment management fee to Advisers based on the average daily net assets of each of the Funds as follows: Annualized Fee Rate Net Assets 0.625% Up to and including $100 million 0.500% Over $100 million, up to and including $250 million 0.450% Over $250 million, up to and including $7.5 billion 0.440% Over $7.5 billion, up to and including $10 billion 0.430% Over $10 billion, up to and including $12.5 billion 0.420% Over $12.5 billion, up to and including $15 billion 0.400% Over $15 billion, up to and including $17.5 billion 0.380% Over $17.5 billion, up to and including $20 billion 0.360% In excess of $20 billion Semiannual Report | 51 Franklin Municipal Securities Trust Notes to Financial Statements (unaudited) (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Funds. The fee is paid by Advisers based on the average daily net assets, and is not an additional expense of the Funds. c. Distribution Fees The Board has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are not charged on shares held by affiliates. Under the Funds’ Class A reimbursement distribution plans, the Funds reimburse Distributors for costs incurred in connection with the servicing, sale and distribution of each fund’s shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plans, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the fund’s Class C compensation distribution plans, the Franklin California High Yield Municipal Fund pays Distributors for costs incurred in connection with the servicing, sale and distribution of each fund’s shares up to the maximum annual plan rate for each class. The plan year, for purposes of monitoring compliance with the maximum annual plan rates, is February 1 through January 31 for each fund. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Reimbursement Plans: Class A 0.15 % 0.15 % Distributors has agreed to limit the current rate to 0.10% per year for each of the Funds. Compensation Plans: Class C 0.65 % — d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Funds. These charges are deducted from the proceeds of sales of fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Funds of the following commission transactions related to the sales and redemptions of the Funds’ shares for the period: Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Sales charges retained net of commissions paid to unaffiliated broker/dealers $ 71,270 $ 22,491 CDSC retained $ 90,752 $ 3,380 52 | Semiannual Report Franklin Municipal Securities Trust Notes to Financial Statements (unaudited) (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) e. Transfer Agent Fees Each class of shares pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. These fees are allocated daily based upon their relative proportion of such classes’ aggregate net assets. For the period ended November 30, 2013, the Funds paid transfer agent fees as noted in the Statements of Operations of which the following amounts were retained by Investor Services: Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Transfer agent fees $ 110,899 $ 19,112 f. Waiver and Expense Reimbursements Advisers has contractually agreed in advance to waive or limit its fees and to assume as its own expense certain expenses otherwise payable by the Franklin Tennessee Municipal Bond Fund so that the expenses (excluding distribution fees, and acquired fund fees and expenses) of the Fund do not exceed 0.60%, (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until September 30, 2014. 4. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains. Capital loss carryforwards with no expiration, if any, must be fully utilized before those losses with expiration dates. At May 31, 2013, the capital loss carryforwards were as follows: Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Capital loss carryforwards subject to expiration: 2015 $ 684,955 $ 11,310 2016 1,572,273 — 2017 5,767,799 810,129 2018 32,781,484 — 2019 21,604,912 — Capital loss carryforwards not subject to expiration: Short term 2,804,904 835,552 Long term 20,235,218 — Total capital loss carryforwards $ 85,451,545 $ 1,656,991 Semiannual Report | 53 Franklin Municipal Securities Trust Notes to Financial Statements (unaudited) (continued) 4. I NCOME T AXES (continued) At November 30, 2013, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Cost of investments $ 1,558,210,854 $ 259,074,602 Unrealized appreciation $ 83,612,855 $ 10,628,360 Unrealized depreciation (62,143,101 ) (7,271,531 ) Net unrealized appreciation (depreciation) $ 21,469,754 $ 3,356,829 Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of bond discounts. 5. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the period ended November 30, 2013, were as follows: Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Purchases $ 215,068,040 $ 10,626,100 Sales $ 351,937,894 $ 65,006,983 6. C REDIT R ISK AND D EFAULTED S ECURITIES At November 30, 2013, the Franklin California High Yield Municipal Fund had 26.90% of its portfolio invested in high yield securities rated below investment grade. These securities may be more sensitive to economic conditions causing greater price volatility and are potentially subject to a greater risk of loss due to default than higher rated securities. The Franklin California High Yield Municipal Fund held a defaulted security and/or other securities for which the income has been deemed uncollectible. At November 30, 2013, the value of this security was $1,750,000, representing 0.11% of fund’s net assets. The fund discontinues accruing income on securities for which income has been deemed uncollectible and provides an estimate for losses on interest receivable. The security has been identified on the accompanying Statement of Investments. 54 | Semiannual Report Franklin Municipal Securities Trust Notes to Financial Statements (unaudited) (continued) 7. C ONCENTRATION OF R ISK Each of the Funds invests a large percentage of its total assets in obligations of issuers within its respective state and U.S. territories. Such concentration may subject the Funds to risks associated with industrial or regional matters, and economic, political or legal developments occurring within those states and U.S. territories. In addition, investments in these securities are sensitive to interest rate changes and credit risk of the issuer and may subject the funds to increased market volatility. The market for these investments may be limited, which may make them difficult to buy or sell. 8. C REDIT F ACILITY The Funds, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility) which matures on January 17, 2014. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the Funds shall, in addition to interest charged on any borrowings made by the Funds and other costs incurred by the Funds, pay their share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon their relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.07% based upon the unused portion of the Global Credit Facility. These fees are reflected in other expenses on the Statements of Operations. During the period ended November 30, 2013, the Funds did not use the Global Credit Facility. 9. F AIR V ALUE M EASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) Semiannual Report | 55 Franklin Municipal Securities Trust Notes to Financial Statements (unaudited) (continued) 9. F AIR V ALUE M EASUREMENTS (continued) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At November 30, 2013, all of the Funds investments in financial instruments carried at fair value were valued using Level 2 inputs. 10. N EW A CCOUNTING P RONOUNCEMENTS In June 2013, the Financial Accounting Standards Board (FASB) issued ASU No. 2013-08, Investment Companies (Topic 946): Amendments to the Scope, Measurement and Disclosure Requirements. The ASU modifies the criteria used in defining an investment company under U.S. Generally Accepted Accounting Principles and also sets forth certain measurement and disclosure requirements. Under the ASU, an entity that is registered under the 1940 Act automatically qualifies as an investment company. The ASU is effective for interim and annual reporting periods beginning after December 15, 2013. The Funds are currently reviewing the requirements and believe the adoption of this ASU will not have a material impact on their financial statements. 11. S UBSEQUENT E VENTS The Funds have evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. 56 | Semiannual Report Franklin Municipal Securities Trust Notes to Financial Statements (unaudited) (continued) A BBREVIATIONS Selected Portfolio 1915 Act - Improvement Bond Act of 1915 HDA - Housing Development Authority/Agency ABAG - The Association of Bay Area Governments ID - Improvement District AD - Assessment District IDB - Industrial Development Bond/Board AGMC - Assured Guaranty Municipal Corp. MFHR - Multi-Family Housing Revenue AMBAC - American Municipal Bond Assurance Corp. NATL - National Public Financial Guarantee Corp. CDA - Community Development Authority/Agency NATL RE - National Public Financial Guarantee Corp. Reinsured CFD - Community Facilities District PBA - Public Building Authority CIFP - Capital Improvement Financing Program PFA - Public Financing Authority COP - Certificate of Participation PFAR - Public Financing Authority Revenue CRDA - Community Redevelopment Authority/Agency PUD - Public Utility District ETM - Escrow to Maturity RDA - Redevelopment Agency/Authority FGIC - Financial Guaranty Insurance Co. UHSD - Unified/Union High School District FHA - Federal Housing Authority/Agency USD - Unified/Union School District FICO - Financing Corp. XLCA - XL Capital Assurance GNMA - Government National Mortgage Association GO - General Obligation Semiannual Report | 57 Franklin Municipal Securities Trust Shareholder Information Proxy Voting Policies and Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. 58 | Semiannual Report This page intentionally left blank. This page intentionally left blank. Semiannual Report and Shareholder Letter Franklin Municipal Securities Trust Investment Manager Franklin Advisers, Inc. Distributor Franklin Templeton Distributors, Inc. (800) DIAL BEN ® /342-5236 franklintempleton.com Shareholder Services (800) 632-2301 Authorized for distribution only when accompanied or preceded by a summary prospectus and/or prospectus. Investors should carefully consider a funds investment goals, risks, charges and expenses before investing. A prospectus contains this and other information; please read it carefully before investing. To ensure the highest quality of service, telephone calls to or from our service departments may be monitored, recorded and accessed. These calls can be identified by the presence of a regular beeping tone. © 2013-2014 Franklin Templeton Investments. All rights reserved. MUN S 01/14 Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. (2) The audit committee financial expert is John B. Wilson and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services. N/A Item 5. Audit Committee of Listed Registrants. N/A Item 6. Schedule of Investments. N/A Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. N/A Item 8. Portfolio Managers of Closed-End Management Investment Companies. N/A Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. N/A Item 10. Submission of Matters to a Vote of Security Holders. There have been no changes to the procedures by which shareholders may recommend nominees to the Registrant's Board of Trustees that would require disclosure herein. Item 11. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Shareholder Report on Form N-CSR, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Shareholder Report on Form N-CSR. Item 12. Exhibits. (a)(1) Code of Ethics (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN MUNICIPAL SECURITIES TRUST By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date January 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date January 27, 2014 By /s/ GASTON GARDEY Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date January 27, 2014
